  Case 18-19364          Doc 40       Filed 04/17/20 Entered 04/17/20 12:31:06       Desc Main
                                        Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                       Case No.:   18-19364
            Erica L. Cohen
                                                       Chapter: 13

                                             Debtor    Judge David D. Cleary


  LIMITED OBJECTION TO MOTION TO AUTHORIZE SALE UNDER 11 USC §363
                        FILED ON 04/10/2020



        NOW COMES JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, and/or its
assigns (hereinafter “Movant”), by and through its attorneys, Codilis & Associates, P.C., and
files this limited objection to Debtor’s Motion to Authorize Sale and in support thereof states as
follows:


        1.        Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy
Code on 7/11/2018 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal
Operating Procedure 15(a) of the United States District Court for the Northern District of
Illinois;


        2.        Movant is the holder of both a first and second mortgage on Debtor’s primary
residence located at 1600 Hadley Court # A2, Wheeling, IL 60090 (Permanent Index Number
03-04-302-037-1538) (hereinafter “Subject Property”);


        3.        Movant has no objection in theory to the proposed sale of the Subject Property;
however, Movant requests the following:

              a. That both the first and second lien of Movant be paid in full from the proceeds of
                  the sale;
              b. That the contemplated sale be concluded within 120 days of the entry of any order
                  authorizing sale;
              c. That any short sale offer is subject to Movant’s final approval;
  Case 18-19364             Doc 40         Filed 04/17/20 Entered 04/17/20 12:31:06       Desc Main
                                             Document     Page 2 of 2



         WHEREFORE, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION prays this
Court enter an Order including Movant’s requested verbiage above, or for such other and further
relief as this Court may deem just and proper.
         Dated this April 17, 2020.
                                                             Respectfully Submitted,
                                                             Codilis & Associates, P.C.

                                                             By: /s/ Brenda Likavec

                                                             Berton J. Maley ARDC#6209399
                                                             Rachael A. Stokas ARDC#6276349
                                                             Peter C. Bastianen ARDC#6244346
                                                             Joel P. Fonferko ARDC#6276490
                                                             Brenda Ann Likavec ARDC#6330036
                                                             Karl V. Meyer ARDC#6220397
                                                             Grant W. Simmons ARDC#6330446
                                                             Codilis & Associates, P.C.
                                                             15W030 North Frontage Road, Suite 100
                                                             Burr Ridge, IL 60527
                                                             (630) 794-5300
                                                              C&A File #14-18-08062
NOTE: This law firm is a debt collector.



                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Objection
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
April 17, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on April 17, 2020.
  Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
  notice through ECF
  Erica L. Cohen, Debtor, 1600 Hadley Ct. Unit A2, Wheeling, IL 60090
  David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF


                                                                  /s/ Brenda Likavec
                                                                    Attorney for Movant

Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-18-08062
NOTE: This law firm is a debt collector.
